Title: To Thomas Jefferson from John Taylor, 14 October 1797
From: Taylor, John
To: Jefferson, Thomas


                    
                        J Taylor to the Vice president
                        Caroline October 14. 1797.
                    
                    A model of Martin’s machine for seperating the grain of wheat from the straw, is now before me, and yet simple as it is, I have no hopes that my mechanical knowledge is equal to a description so perspicuous, as to enable you to erect one. For it probably bears a very distant analogy to the Scotch machine or to Booker’s, neither of which had ever been seen by Mr: Martin, when he invented his.
                    But as Martin purposes to apply for a patent, you will gain a correct idea of the machine, if you will so far oblige me, as to become the patron of his application; because in that event, the model and description required by law, shall be sent in the same box which will cover the drill—that I have bespoke. I would not have adventured to trouble you in a trivial case; but I hoped, that an invention of such mighty expectation, emanating from a Virginian, would utter an apology for the request.
                    Mr: Martin’s first machine is moved by water. The power which bestows upon it sufficient velocity, is 16 square inches of water, under a pressure of six feet, discharged upon a common tub mill wheel of two feet diameter. For the shaft of a little tub mill is used to set the machine in motion, by fixing a cog: wheel to it; the upper stone being previously removed; and the vast execution of the machine, enables him thus to accomplish all its ends, tho’ he is a farmer of considerable property. The whole motion of the machine is derived from four cog: wheels, the largest of which is about 3 feet diameter; and a perpetual screw, cut in the axle of the roller. The roller is a light hollow tube, less than four feet long, and about two feet in diameter, upon which six beaters of wood, projecting about two inches, are nailed longitudinally. The upper hemisphere of this roller, bisecting it lengthwise, is cased with thin plank,  because the beaters turn the wheat upwards, from the moment of its reception by the two rollers presently mentioned, and as this case confines it in passing over the large roller, each straw will receive between 40 and 50 violent strokes before it can escape. The wheat in straw is conducted by one breadth of brown linnen, 6 or 8 feet long, to the beaters, which linnen revolves upon light solid rollers, and two rollers (one of which serves the purpose of moving the linnen) receive the wheat between them, and by a gentle pressure keep it steady in its motion onward, until it receives many strokes. The upper of these rollers is moveable in a perpendicular direction. The machine will discharge the wheat as rapidly as two men, by their utmost efforts, can lay it on the linnen; a third man rakes away the straw, which is all the attendance necessary. The execution of this first assay is three bushells in seven minutes, extreamly well gotten out. And the same machine is, I am confident, capable of being occasionally altered into the best fan imaginable. The value of the workmanship cannot exceed 20 dollars—the whole machine is portable in a waggon—and its simplicity will almost defy accident, for it has no rope—chain—bandage or harness of any kind. The model to be sent will work by hand, but the description will comprise that which goes by water, and will contain several improvements lately invented, which I have not examined, and of which I do not therefore speak. To that which goes by hand, small rollers are subjoined, for the ends of the axle to run on, to lessen the friction. One attempt of an hand machine has been made; that may be worked in any house, and is competent to geting out 70 bushells a day. But another, having great improvements, is in forwardness, the execution of which will in Mr: Martin’s opinion, amount to one third of that which goes by water.
                    The Sweedish turnip are not more hardy than, and hardly as Large as, the common; but a cubic inch of the Sweedish exceeds in weight the same quantity of superficies taken from the common—it retains its solidity better—and furnishes a later salad. Hence I have paid great attention to it, and this year sowed some acres—but the hard weather last fall, and the fly this, have almost robed me even of seed. So that I have again to begin upon a small scale.
                    A few of any species of pea or vetch, which you approve of, will be thankfully received. I have gotten a sort of pea from below, which produces the most luxuriant cover, I ever beheld; and would I think, plowed in, constitute a fine vegitable dressing. It may possibly be the southern cow pea. If it is not, I will send you a parcel. It is a late pea, and must of course be sown very early.
                    I have never seen Hamilton’s pamphlett, but his idea of disproving one criminal charge, by confessing another, is at least novel, tho’ it may  not savour of his supposed acuteness. His speculations will only come to light, when his light is extinguished, and it may be a consolation to him perhaps, to reflect, that his children will enjoy them, and he will have escaped an impeachment before our earthly chief justice. Not knowing, he may not fear, the constitution above.
                    But I give up all for lost. The malady of all governments is monopoly. This is creeping and creeping into ours. Here is a sort of abstract of the american constitutions published by William Smith L.L.D, in which he dogmatically settles sundry important political questions. He tells us that triennial elections—encreasing the power of one man or a few in sundry modes—and of course diminishing that of the people, will be ameliorations of the federal and state constitutions. And this book circulates, unanswered, like gospel. Prosperity & happiness attend you!
                